MEMORANDUM OPINION
No. 04-04-00491-CV
IN THE INTEREST OF C.S.
From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 02-1545-CV
Honorable Don B. Morgan, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice, concur without opinion
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	September 15, 2004
DISMISSED
 On August 5, 2004, this court ordered appellant to show cause in writing within fifteen days
why this accelerated appeal should not be dismissed for lack of jurisdiction.  Appellant responded that
her notice of appeal was filed after the trial court denied her motion for new trial.  The filing of a
motion for new trial in an accelerated appeal does not extend the twenty-day deadline for filing a
notice of appeal under Rule 26.1(b).  See Tex. R. App. P. 26.1(b); see also Tex. Fam. Code Ann.
§ 263.405© (Vernon 2002).  Appellant's notice of appeal was due on May 10, 2004, but was not
filed until July 1, 2004, after expiration of the fifteen-day grace period allowed for filing a motion for
extension of time to file notice of appeal.  See Tex. R. App. P. 26.1(b), 26.3.  Once the period for
granting a motion for extension of time under Rule 26.3 has passed, a party can no longer invoke the
appellate court's jurisdiction.  See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.1997) (construing
the predecessor to Rule 26).  Accordingly, this appeal is dismissed for lack of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Costs of appeal are taxed against appellant.
 							PER CURIAM